Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered on or about October 2, 1995, which granted cross motions to confirm a Referee report recommending a judgment declaring that neither plaintiff insurer nor defendant-respondent insurer had issued a policy to defendant Cedeno on the date of the underlying incident, unanimously affirmed, without costs.
The Referee determination is supported by the record, and there is no basis for disturbing it (see, Matter of 600 W. 161st St. Corp. [Lai], 220 AD2d 301). The insurers demonstrated with “sufficient proof’ that they did not insure the subject vehicle on the relevant date (see, Matter of American Tr. Ins. Co. [Glaude], 208 AD2d 376), each of them having searched for possible coverage with over a half-dozen different search strategies (see, Matter of Allstate Ins. Co. v Karadag, 205 AD2d 531, 532). Concur—Rosenberger, J. P., Ellerin, Tom and Mazzarelli, JJ.